DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 10-12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kemmochi et al. US 2010/0091752, as cited by the Applicant, in view of Mori US 2018/0198433.
As per claims 1-2, 5-6, and 10, Kemmochi et al. discloses in Figs. 1 and 5 a frontend module (Paragraph 95; A triplexer in Fig. 5 is a part of the circuit in Fig. 1 which is a front-end module used in a communication device.), comprising:
as per claims 1-2, a first filter (e.g. band pass filter bpf1) having a passband of a first frequency band (Paragraph 125, 2.5 GHz band); a second filter (e.g. band pass filter bpf2) having a passband of a second frequency band (Paragraph 125, 3.5 GHz band), the second frequency band being higher than the first frequency band; a third filter (e.g. band pass filter bpf3) having a passband of a third frequency band (Paragraph 125, 5.8 GHz band), the third frequency band being higher than the second frequency band; and a sub-filter (e.g. parallel resonant circuit X2) connected to the second filter, configured to provide attenuation characteristics for the first frequency band, and
as per claim 10, wherein the first filter, the second filter, and the third filter are connected to an antenna terminal (Fig. 1 and Fig. 5; The filters bpf1, bpf2, and bpf3 are all connected to common terminal Pc which is electrically connected to antenna Ant1 as shown in Fig. 1.).
However, Kemmochi et al. does not disclose as per claim 1, wherein the second filter comprises a plurality of parallel LC resonance circuits arranged between a ground and different nodes, from among a plurality of nodes between a first terminal and a second terminal of the second filter; and an inductor connected to a portion of the plurality of parallel LC resonance circuits, and wherein the second filter is configured to more greatly improve attenuation characteristics of a low frequency band of the second frequency band than attenuation characteristics of a high frequency band of the second frequency band.
Mori exemplarily discloses in Fig. 23 a band pass filter 40N. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced each of the generic band pass filters bpf1-bpf3 of Kemmochi et al. with the specific band pass filter of Mori as being obvious art substitutions of equivalents.
As an obvious consequence of the modification, the combination would have necessarily included: as per claims 1-2, wherein the second filter comprises a plurality of parallel LC resonance circuits (Fig. 23 of Mori, capacitor 415/inductor 414 which form a parallel resonator and parallel resonator 43H) arranged between a ground and different nodes (In the band pass filter bpf2 of Kemmochi et al. of the resultant circuit, the resonator , from among a plurality of nodes between a first terminal and a second terminal of the second filter (e.g. terminals P401 and P402 of filter 40N of Mori), and an inductor (Fig. 5 of Kemmochi et al., inductor X1) connected to a portion of the plurality of parallel LC resonance circuits (In the resultant circuit, the inductor X1 of Kemmochi et al. is electrically connected to the capacitor 415 (i.e. “a portion of the plurality of parallel LC resonance circuits”) of Mori via capacitors 426, 425, and 411 of Mori.); and wherein the second filter is configured to more greatly improve attenuation characteristics of a low frequency band of the second frequency band than attenuation characteristics of a high frequency band of the second frequency band (Fig. 24 of Mori and Paragraph 180 of Mori; As shown, an attenuation pole at a low frequency side (about 350 MHz) is larger than an attenuation pole at a high frequency side (about 1950 MHz).); as per claim 5, wherein the second filter comprises a plurality of capacitors (Fig. 23 of Mori, capacitors 425 and 452), and each of the plurality of parallel LC resonance circuits is arranged between a ground and a different node between the plurality of capacitors (Fig. 23 of Mori; Each of the defined “parallel resonance circuits” of Mori is arranged between the ground and corresponding different nodes between the capacitors 425 and 452.); and as per claim 6, wherein each of the plurality of parallel LC resonance circuits comprises a resonance inductor (Fig. 23 of Mori, inductors 414 and 433 respectively) and a resonance capacitor (Fig. 23 of Mori, capacitors 415 and 432 respectively) connected to the resonance inductor in parallel.
As per claims 11, 12, 16, and 20, Kemmochi et al. discloses in Figs. 1 and 5 a frontend module comprising all the limitations recited therein (See above description pertaining to claims 1, 2, and 10, which also apply to claims 11, 12, and 20 and thus has not been repeated for the sake of brevity.).
However, Kemmochi et al. does not disclose as per claim 11, wherein the second filter comprises a plurality of series LC resonance circuits arranged between first and second terminals of the second filter; and a capacitor is connected to a portion of the plurality of series LC resonance circuits; and wherein the second filter is configured to more greatly improve attenuation characteristics of a high frequency band of the second frequency band than attenuation characteristics of a low frequency band of the second frequency band.
Mori exemplarily discloses in Fig. 19 a band pass filter 40L. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced each of the generic band pass filters bpf1-bpf3 of Kemmochi et al. with the specific band pass filter of Mori as being obvious art substitutions of equivalents.
As an obvious consequence of the modification the combination would have necessarily included: as per claim 11, wherein the second filter comprises a plurality of series LC resonance circuits (Fig. 19 of Mori, inductor 441/capacitor 442 and resonance circuit 42) arranged between first and second terminals (Fig. 19 of Mori, terminals P401 and P402) of the second filter; and a capacitor (Fig. 19 of Mori, capacitor 424) is connected to a portion (Fig. 19 of Mori, inductor 441) of the plurality of series LC resonance circuits; and wherein the second filter is configured to more greatly improve attenuation characteristics of a high frequency band of the second frequency band than attenuation characteristics of a low frequency band of the second frequency band (Fig. 20 of Mori; As shown, an attenuation pole at a high frequency side (about 1000 MHz) is larger than an attenuation pole at a low frequency band at about 350 MHz.); and as per claim 16, wherein each of the plurality of series LC resonance circuits comprises a resonance inductor (Fig. 19 of Mori, inductors 441 and 421 respectively) and a resonance capacitor (Fig. 19 of Mori, capacitors 442 and 422 respectively) connected to the resonance inductor in series.
Allowable Subject Matter
Claims 3-4, 7-9, 13-15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843